 1 CLARK COUNTY SCHOOL DISTRICT
   OFFICE OF THE GENERAL COUNSEL
 2 S. SCOTT GREENBERG
   Nevada Bar No. 4622
 3 5100 W. Sahara Ave.
   Las Vegas, Nevada 89146
 4 (702) 799-5373
   Email: greens2@nv.ccsd.net
 5 Attorney for Defendant,
   CLARK COUNTY SCHOOL DISTRICT
 6
                       UNITED STATES DISTRICT COURT
 7
                            DISTRICT OF NEVADA
 8
 9 JAMES W. LESCINSKY,                      CASE NO.
                                            2:18-CV-01479-JAD-CWH
10            Plaintiff,

11 v.
                                            STIPULATION TO EXTEND DATE
12 political subdivision of the State of TO RESPOND TO COMPLAINT
    CLARK COUNTY  SCHOOL DISTRICT, a

13 Nevada,  PAT SKORKOWSKY, individually    (First Request)
    and in his official capacity as
14 Superintendent   of Clark County School
    District, TAMMY MALICH, individually
15 and  in her capacity as Assistant
    Superintendent of Clark County School
16 District,  MIKE BARTON, individually
    and in his official capacity as Chief
17 Academic  Officer of Clark County
    School District, CLARK COUNTY SCHOOL
18 DISTRICT  POLICE DEPARTMENT, A
    political subdivision of the State of
19 Nevada,  JAMES KETSAA, individually
    and in his capacity as Chief of
20 Police  for Clark County School
    District Police Department,
21 CHRISTOPHER   KLEMP, individually and
    in his role as a Internal Affairs
22 Detective  for Clark County School
    District Police Department, KENNETH
23 YOUNG,  individually and in his
    official capacity as a Police captain
24 for  the Clark County School District
    Police Department, ROE and DOE
25 SUPERVISORS, not yet known,
26            Defendants.

27      COME NOW, the parties and hereby stipulate and agree that

28 served Defendants, Clark County School District, Skorkowsky, Malich,
 1 Barton,    CCSDPD, Ketsa, Klemp and Young, will have up to and
 2 including October 11, 2018, to respond to the complaint. The served
 3 Defendants were served at different times such that responses are
 4 currently due October 1st and 2nd.        This is the first request to
 5 extend the response deadline for the served Defendants.      This short
 6 extension of less than two weeks is being requested due to the
 7 number of defendants and claims involved and counsel’s schedule over
 8 the next two weeks which includes a class action labor arbitration
 9 brief due and work on a Ninth Circuit answering brief.
10         Therefore, it is respectfully requested that these served
11 Defendants be allowed up to October 11, 2018, to respond to the
12 complaint.
13         DATED this 25th day of October, 2018.
14
   CLARK COUNTY SCHOOL DISTRICT             THE GRIMES LAW OFFICE
15 Office of the General Counsel
16
     By:    /s/ S. Scott Greenberg          By:/s/ Melvin R. Grimes
17         S. SCOTT GREENBERG                    MELVIN R. GRIMES
           Nevada Bar No. 4622                   Nevada Bar No. 12972
18         5100 W. Sahara Ave.                   808 S. 7th Street
           Las Vegas, Nevada 89146               Las Vegas, NV 89101
19         (702) 799-5373                        (702) 347-4357
           Attorney for Defendant CCSD           Attorney for Plaintiff
20
21
22
23 IT IS SO ORDERED:
24
25 Date: October 3, 2018
                                    U.S. MAGISTRATE JUDGE
26
27
28

                                      -2-
